Title: From Thomas Jefferson to Bernard Peyton, 12 October 1823
From: Jefferson, Thomas
To: Peyton, Bernard

Dear Sir  Monticello Oct. 12. 23.I drew on you, as I had advised you on the 9th for 200. D. in the evening of the same day I recieved yours of the 6th by which I saw how much you were in advance for me, and was truly mortified to be called on the next day by the sheriff for my taxes here 113. D 12 c and had no resource but to draw on you. our flour has been lying in the mill near 2. months, and unluckily at the only tide we have had since  was in Bedford, and the man he had agreed with to attend with 3. boats on the first tide disappointed us. he assures me it shall go with the first tide. in the mean time the Sheriff of Bedford may come on us unless the overseer there should be able to answer him from his plantation means.  I have lost here 10. M. plants of tobo out of a crop of 80,000 plants, and in Bedford 45,000, out of 300. M. but they were the latest and most indifferent, the best having been cut & secured before the frost. ever and affectionately yours.Th: Jefferson